         Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

L. DWAYNE HOBBS,                            )
                                            )
             Plaintiff,                     )
                                            )       CIVIL ACTION NO.:
      vs.                                   )       1:20-cv-04009-AT-RDC
                                            )
CITY OF FOREST PARK, GA,                    )
                                            )
             Defendant.                     )

            DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
                     TO PLAINTIFF’S COMPLAINT

      COMES NOW Defendant City of Forest Park, Georgia (the “City”) and,

pursuant to Rules 8(c) and 12(a) of the Federal Rules of Civil Procedure, hereby

submits its Answer and Affirmative Defenses, responding as follows to the

allegations of Plaintiff’s Complaint.

                                FIRST DEFENSE

      The Complaint fails, in whole or in part, to state a claim against the City upon

which relief may be granted.

                               SECOND DEFENSE

       At all times, the City’s actions with regard to Plaintiff and his employment

have been in conformance with all applicable constitutional standards, laws, rules,

and regulations.
         Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 2 of 22




                                THIRD DEFENSE

      Any action taken by the City adversely affecting Plaintiff or his employment

was for legitimate, non-discriminatory reasons and, as such, did not violate any

constitutional or statutory rights possessed by Plaintiff.    Additionally, and/or

alternatively, even if Plaintiff could demonstrate that discrimination played a

motivating part in any such adverse action – which he cannot – the same action

would have been taken for legitimate, non-discriminatory reasons.

                              FOURTH DEFENSE

      The City has not intentionally or willfully violated Plaintiff’s rights in any

manner or acted maliciously or with reckless indifference with regard to Plaintiff.

At no time has the City acted with any intent to injure or otherwise cause harm to

Plaintiff. The City has, at all times, acted in accord and in good faith compliance

with applicable law.

                                FIFTH DEFENSE

      Plaintiff cannot demonstrate the existence of an unlawful policy, custom, or

practice necessary to support his claim(s) brought pursuant to 42 U.S.C. § 1983

(“Section 1983”) against the City. Moreover, the City is not a proper “person”

subject to suit under Section 1983.


                                        -2-
         Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 3 of 22




                                SIXTH DEFENSE

      Plaintiff’s claims may be barred in whole or in part by accord and satisfaction,

failure of consideration, fraud, illegality, consent, waiver, release, laches,

justification, unclean hands, after-acquired evidence, estoppel, and/or additional

defenses that may be identified during the proceedings.

                              SEVENTH DEFENSE

      To the extent any employee, manager, supervisor, or official of the City

engaged in any unlawful conduct as alleged in the Complaint, such actions were

outside the scope and course of their employment and were not in furtherance of the

City’s business.

                               EIGHTH DEFENSE

      Plaintiff’s claims under 42 U.S.C. § 1981 (“Section 1981”) are barred to the

extent they are duplicative and redundant of his claims under Title VII and the

Fourteenth Amendment to the U.S. Constitution.

                                NINTH DEFENSE

      Plaintiff is not entitled to any of the equitable, declaratory, or legal relief

requested against the City. Additionally, and/or alternatively, to the extent he is

entitled to damages or other relief, the same is limited by applicable law.


                                         -3-
         Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 4 of 22




                                  TENTH DEFENSE

      Any damages that Plaintiff suffered resulted from the acts or omissions of

others for whom the City is not liable and/or were the direct and proximate result of

his own actions or inactions.

                                ELEVENTH DEFENSE

      Plaintiff’s claims against the City under Section 1981, Section 1983, and the

Fourteenth Amendment to the U.S. Constitution are barred on the grounds that

Plaintiff cannot show that any damages he allegedly suffered were caused by actions

taken under color of state law.

                                TWELFTH DEFENSE

       Plaintiff’s claims are barred to the extent that he failed to exhaust his

administrative remedies or otherwise satisfy all conditions precedent or statutory

prerequisites to bringing and maintaining his claims against the City. In particular,

Plaintiff’s claims are barred to the extent any action upon which they are based

occurred more than 180 days prior to the filing of his administrative charges of

discrimination with the Equal Employment Opportunity Commission (“EEOC”)

and/or were not the subject of or were otherwise outside the scope of said charges.




                                         -4-
         Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 5 of 22




                             THIRTEENTH DEFENSE

      To the extent Plaintiff seeks punitive damages, such relief is not available

against the City as a matter of law.

                            FOURTEENTH DEFENSE

      Plaintiff's Complaint may be subject to dismissal due to failure of process,

improper service of process, and/or insufficiency of service of process.

                              FIFTEENTH DEFENSE

      Plaintiff’s claims and remedies are or may be barred, in whole or in part, by

the applicable statute of limitations.

                              SIXTEENTH DEFENSE

      Plaintiff’s claim for damages, the entitlement to which is expressly denied, is

barred to the extent that he has failed to mitigate his damages as required by law.

                           SEVENTEENTH DEFENSE

      Any statements made by the City regarding Plaintiff were true, substantially

true, and/or statements of opinion.

                            EIGHTEENTH DEFENSE

      Any statements made by the City regarding Plaintiff were made in good faith

and in the performance of a public duty, in the performance of a legal and/or moral


                                         -5-
           Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 6 of 22




private duty, and/or in an effort to protect legitimate interests in a matter in which

they are concerned, or are otherwise privileged as a matter of law.

                            NINETEENTH DEFENSE

      Plaintiff’s claims against the City fail to the extent they are based on alleged

communications that, if made, were made by the City in good faith on matters in

which it had an interest or duty, and made to those who had a corresponding interest

or duty.

                            TWENTIETH DEFENSE

      To the extent Plaintiff brings his claim for deprivation of reputational liberty

pursuant to the Due Process Clause of the Fourteenth Amendment, his due process

claim is subject to dismissal because there exists no direct cause of action under the

Due Process Clause of the Fourteenth Amendment.

                          TWENTY-FIRST DEFENSE

      No oral or written communications regarding or otherwise affecting Plaintiff

or his employment made by or attributed to the City were made intentionally to

interfere with Plaintiff’s employment or employment opportunities, nor were they

made maliciously or in bad faith.




                                         -6-
         Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 7 of 22




                          TWENTY-SECOND DEFENSE

      Plaintiff cannot show that any statements made by the City were sufficiently

stigmatizing to result in a deprivation of due process and/or reputational liberty.

                           TWENTY-THIRD DEFENSE

      To the extent that Plaintiff can show that he suffered reputational harm as a

result of the City’s actions, his due process claim still fails because he cannot show

that he suffered any tangible loss as a result.

                         TWENTY-FOURTH DEFENSE

      Plaintiff’s due process claims are barred by his failure to utilize available and

adequate procedural remedies.

                           TWENTY-FIFTH DEFENSE

      The City hereby reserves the right to seek leave to amend this Answer or add

additional defenses, or to withdraw defenses, after reasonable opportunity for

appropriate discovery.

                RESPONSE TO NUMBERED ALLEGATIONS

      The City responds to the numbered allegations of the Complaint as follows:




                                          -7-
         Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 8 of 22




                                    Introduction

                                           1.

      Answering the allegations contained in Paragraph 1 of the Complaint, the City

admits that Plaintiff purports to bring his claims pursuant to Title VII, the Equal

Protection Clause of the U.S. Constitution, Section 1981, and Section 1983.

Answering further, the City specifically denies that Plaintiff’s claims have any merit.

Except as specifically stated herein, the City denies the allegations contained in

Paragraph 1 of the Complaint.


                                           2.

      Paragraph 2 of Plaintiff’s Complaint is a statement of the relief sought by

Plaintiff and, as such, requires no response from the City. To the extent that a

response is required, the City denies that Plaintiff’s rights have been violated in any

way or that Plaintiff is entitled to any relief whatsoever from the City.

                              Jurisdiction and Venue

                                           3.

      Answering the allegations contained in Paragraph 3 of the Complaint, the City

admits that this Court has subject matter jurisdiction over Plaintiff’s claims.

Answering further, the City specifically denies that Plaintiff’s claims have any merit.

                                          -8-
         Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 9 of 22




Except as specifically stated herein, the City denies the allegations contained in

Paragraph 3 of the Complaint.


                                            4.

      Answering the allegations contained in Paragraph 4 of the Complaint, the City

admits that venue is proper in this Court. Answering further, the City specifically

denies that Plaintiff’s claims have any merit. Except as specifically stated herein,

the City denies the allegations contained in Paragraph 4 of the Complaint.

                                            5.

      The City denies the allegations contained in Paragraph 5 of the Complaint.

                                            6.

      The City denies the allegations contained in Paragraph 6 of the Complaint.

                                     The Parties

                                            7.

      Answering the allegations contained in Paragraph 7 of the Complaint, the City

admits, upon information and belief, that Plaintiff is a U.S. citizen, a resident of the

state of Georgia, and a former employee of the City.

                                            8.

      Answering the allegations contained in Paragraph 8 of the Complaint, the City

                                          -9-
         Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 10 of 22




has more than fifteen employees and is otherwise an “employer” within the meaning

of Title VII.

                                          9.

      The City admits the allegations contained in Paragraph 9 of the Complaint.

                                          10.

       The City admits the allegations contained in Paragraph 10 of the Complaint.

                           Administrative Proceedings

                                          11.

      Answering the allegations in Paragraph 11 of the Complaint, the City admits

that Plaintiff filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on March 13, 2019, Charge No. 410-2019-

01719. Except as specifically admitted herein, the City denies the allegations

contained in Paragraph 11 of the Complaint.

                                          12.

      Answering the allegations contained in Paragraph 12 of the Complaint, the

City admits that the EEOC issued its Notice of Right to Sue upon Plaintiff’s request

on September 17, 2020 as to EEOC Charge No. 410-2019-01719.              Except as




                                       -10-
           Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 11 of 22




specifically admitted herein, the City denies the allegations contained in Paragraph

12 of the Complaint.

                                Statement of Facts

                                         14. 1/

      The City denies the allegations contained in Paragraph 14 of the Complaint.

                                          15.

      Answering the allegations contained in Paragraph 15 of the Complaint, the

City admits that Plaintiff was promoted during his career with the City and became

Chief of Police on March 27, 1996. The City further admits that Plaintiff twice

served as an interim or acting City Manager, most recently from March 2017 through

January 2018. Except as specifically admitted herein, the City denies the allegations

contained in Paragraph 15 of the Complaint.

                                          16.

      Answering the allegations contained in Paragraph 16 of the Complaint, the

City is without knowledge or information sufficient to form a belief as to the

accuracy of allegations contained in Paragraph 16 of the Complaint and therefore

denies the same.

      1/
        Plaintiff’s Complaint omits Paragraph 13. In order to maintain consistent
numbering, this Answer will likewise skip Paragraph 13.
                                      -11-
           Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 12 of 22




                                           17.

      Answering the allegations contained in Paragraph 17 of the Complaint, the

City admits, upon information and belief, that Plaintiff served in a teaching capacity

at Clayton State University. Except as specifically admitted herein, the City is

without knowledge or information sufficient to form a belief as to the accuracy of

the remaining allegations contained in Paragraph 17 of the Complaint and therefore

denies the same.

                                           18.

      The City admits the allegations contained in Paragraph 18 of the Complaint.

                                           19.

      The City denies the allegations contained in Paragraph 19 of the Complaint as

written.

                                           20.

      The City denies the allegations contained in Paragraph 20 of the Complaint as

written.

                                           21.

      The City denies the allegations contained in Paragraph 21 of the Complaint as

written.


                                        -12-
           Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 13 of 22




                                         22.

      The City denies the allegations contained in Paragraph 22 of the Complaint as

written.

                                         23.

      Answering the allegations contained in Paragraph 23 of the Complaint, the

City admits that the majority of the City Council voted to terminate Plaintiff’s

employment on October 1, 2018. Except as specifically admitted herein, the City

denies the allegations contained in Paragraph 23 of the Complaint.

                                         24.

      The City denies the allegations contained in Paragraph 24 of the Complaint.

                                         25.

      Answering the allegations contained in Paragraph 25 of the Complaint, the

City admits that an African-American individual was temporarily appointed to

interim Chief of Police by the City Council after the separation of Plaintiff.

Answering further, the City Council subsequently voted to replace this African-

American individual with a Caucasian individual to serve as interim Chief. Except

as specifically admitted herein, the City denies the allegations contained in

Paragraph 25 of the Complaint.


                                       -13-
        Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 14 of 22




                                           26.

      The City denies the allegations contained in Paragraph 26 of the Complaint.

                                           27.

      Answering the allegations contained in Paragraph 27 of the Complaint, the

City admits that in approximately 2018, the City Council voted to rename two City

buildings that had previously been named after Caucasian City employees. By way

of further clarification, one of the building names was changed to honor a local

citizen’s involvement and commitment to the Forest Park community. The other

was only temporarily changed because the employee was still employed by the City,

and upon said employee’s retirement, the building in question was renamed in her

honor. The City affirmatively denies any implication or inference that race was a

motivating factor in the City Council’s decisions. Except as specifically stated

herein, the City denies the allegations contained in Paragraph 27 of the Complaint.

                                       COUNT 1
                         Race Discrimination in Violation of
                Title VII of the Civil Rights Act of 1964, as Amended

                                           28.

      The City incorporates by reference its responses to the allegations in Paragraphs

1 through 27 of the Complaint and the Defenses stated above.


                                        -14-
         Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 15 of 22




                                            29.

      Answering the allegations contained in Paragraph 29 of the Complaint, the

City admits, upon information and belief, that Plaintiff is Caucasian.

                                            30.

      Paragraph 30 of Plaintiff’s Complaint is a legal conclusion regarding

Plaintiff’s job qualifications and, as such, requires no response from the City. To

the extent that a response is required, the City denies that Plaintiff’s rights have been

violated in any way or that Plaintiff is entitled to any relief whatsoever from the City.

                                            31.

      The City denies the allegations contained in Paragraph 31 of the Complaint.

                                            32.

      The City denies the allegations contained in Paragraph 32 of the Complaint.

                                            33.

      The City denies the allegations contained in Paragraph 33 of the Complaint.




                                          -15-
        Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 16 of 22




                                COUNT II
   Denial of Equal Protection of the Laws in Violation of the Fourteenth
 Amendment to the United States Constitution by City of Forest Park, Race
              Discrimination in Violation of 42 U.S.C. § 1981
                        Through 42 U.S.C. §1983

                                           34.

      The City incorporates by reference its responses to the allegations in Paragraphs

1 through 33 of the Complaint and the Defenses stated above.

                                           35.

      Answering the allegations contained in Paragraph 35 of the Complaint, the

City admits, upon information and belief, that Plaintiff is Caucasian. Except as

specifically admitted herein, the City denies the allegations contained in Paragraph

35 of the Complaint.

                                           36.

      The City denies the allegations contained in Paragraph 36 of the Complaint.

                                           37.

      The City denies the allegations contained in Paragraph 37 of the Complaint.

                                           38.

      The City denies the allegations contained in Paragraph 38 of the Complaint.




                                        -16-
  Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 17 of 22




                                  39.

The City denies the allegations contained in Paragraph 39 of the Complaint.

                                  40.

The City denies the allegations contained in Paragraph 40 of the Complaint.

                                  41.

The City denies the allegations contained in Paragraph 41 of the Complaint.

                                  42.

The City denies the allegations contained in Paragraph 42 of the Complaint.

                                  43.

The City denies the allegations contained in Paragraph 43 of the Complaint.

                                  44.

The City denies the allegations contained in Paragraph 44 of the Complaint.

                                  45.

The City denies the allegations contained in Paragraph 45 of the Complaint.

                                  46.

The City denies the allegations contained in Paragraph 46 of the Complaint.

                                  47.

The City denies the allegations contained in Paragraph 47 of the Complaint.


                                -17-
        Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 18 of 22




                                 COUNT III
                      Deprivation of Reputational Liberty

                                           48.

      The City incorporates by reference its responses to the allegations in Paragraphs

1 through 47 of the Complaint and the Defenses stated above.

                                           49.

      The City denies the allegations contained in Paragraph 49 of the Complaint.

                                           50.

      The City denies the allegations contained in Paragraph 50 of the Complaint.

                                           51.

      The City denies the allegations contained in Paragraph 51 of the Complaint.

                                           52.

      The City denies the allegations contained in Paragraph 52 of the Complaint.

                                           53.

      The City denies the allegations contained in Paragraph 53 of the Complaint.

                                           54.

      The City denies the allegations contained in Paragraph 54 of the Complaint.

                                           55.

      The City denies the allegations contained in Paragraph 55 of the Complaint.

                                        -18-
         Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 19 of 22




                                             56.

      The City denies the allegations contained in Paragraph 56 of the Complaint.

                                             57.

      The City denies the allegations contained in Paragraph 57 of the Complaint.

      Answering the WHEREFORE paragraph in the Prayer for Relief section

appearing immediately following Paragraph 57 of Plaintiff’s Complaint, the City

denies the allegations contained therein, including subparagraphs (a) through (g)

thereof. The City further denies that Plaintiff is entitled to any of the relief requested

or any relief whatsoever.

      Except as specifically admitted hereinabove in response to the numbered and

unnumbered paragraphs of the Complaint, the City denies any and all other claims

or allegations which are raised or may have been raised by or in the Complaint.

      WHEREFORE, having fully answered the allegations in Plaintiff’s

Complaint, the City respectfully requests that the Court enter an order dismissing

the Complaint in its entirety, with prejudice; award the City its costs and expenses

incurred in the defense of this action, including reasonable attorneys’ fees; and

award the City any other such relief as this Court deems just and proper.




                                          -19-
        Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 20 of 22




      Respectfully submitted, this 10th day of November 2020.


                                               /s/ Sharon P. Morgan
                                               Sharon P. Morgan
                                               Georgia Bar No. 522955
                                               Laura A. Denton
                                               Georgia Bar No. 158667
                                               K. Tate Gray
                                               Georgia Bar No. 919123

ELARBEE, THOMPSON, SAPP
 & WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (Facsimile)
morgan@elarbeethompson.com
denton@elarbeethompson.com
gray@elarbeethompson.com

Attorneys for the City of Forest Park




                                        -20-
        Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 21 of 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

L. DWAYNE HOBBS,                            )
                                            )
             Plaintiff,                     )
                                            )        CIVIL ACTION NO.:
      vs.                                   )        1:20-cv-04009-AT-RDC
                                            )
CITY OF FOREST PARK, GA,                    )
                                            )
             Defendant.                     )

                            CERTIFICATE OF SERVICE

      I hereby certify that on November 10, 2020, I filed a true and correct copy of

the foregoing DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

TO PLAINTIFF’S COMPLAINT via the Court’s electronic filing system, which

will automatically send notification of such filing to the following counsel of record

                                   Lance J. LoRusso
                             LORUSSO LAW FIRM, P.C.
                              lance@lorussolawfirm.com

                                  Cheryl B. Legare
                          LEGARE ATTWOOD & WOLFE LLC
                               cblegare@law-llc.com


                                                /s/ Sharon P. Morgan
                                                Sharon P. Morgan
                                                Georgia Bar No. 522955
        Case 1:20-cv-04009-AT Document 6 Filed 11/10/20 Page 22 of 22




ELARBEE, THOMPSON, SAPP
 & WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (Facsimile)
morgan@elarbeethompson.com

Attorney for the City of Forest Park




                                       -2-
